Citation Nr: 1750821	
Decision Date: 11/07/17    Archive Date: 11/17/17

DOCKET NO.  12-30 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for an undiagnosed illness or medically unexplained chronic multisymptom illness, claimed as a result of service in the Southwest Asia theater of operations during the Persian Gulf War.


REPRESENTATION

Veteran represented by:	Leslie D. Gaines, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel
INTRODUCTION

The Veteran served on active duty from September 1987 to February 1992, to include service in the Southwest Asia theater of operations during the Persian Gulf War.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  This matter was previously before the Board in June 2015.  The Veteran appeared at a hearing before the undersigned in March 2015.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The outcome of this appeal essentially turns on whether the Veteran has been diagnosed as having fibromyalgia, as service connection for this condition would potentially be warranted on a presumptive basis due to his service in the Southwest Asia theater of operations during the Persian Gulf War.  In January 2017, the Veteran submitted a report from a private physician, M.H., M.D., that suggests the Veteran may have fibromyalgia.  M.H., M.D., explained a fibromyalgia diagnosis requires: (1) pain at 11 of 18 tender points, (2) pain for three months or longer, (3) pain above and below the waist, and (4) a rule out of rheumatoid arthritis and Lyme disease.  M.H., M.D., noted the Veteran meets all of these criteria except that he needs a full blood workup that includes testing for rheumatoid arthritis and Lyme disease.  Similarly, VA treatment records received in October 2017 contain a provisional diagnosis of fibromyalgia in June 2017 with orders for an outside rheumatology consult with laboratory testing; however, additional records related to this provisional diagnosis and the results of the pending testing have not been associated with the claims file.  

Accordingly, the case is REMANDED for the following action:

1.  Make reasonable efforts to ensure all outstanding records related to a potential diagnosis of and treatment for fibromyalgia have been obtained and associated with the claims file.

2.  Readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

